t c summary opinion united_states tax_court debra e bishop petitioner and david l bishop intervenor v commissioner of internal revenue respondent docket no 7595-06s filed date barbara lamar for petitioner david l bishop pro_se daniel n price for respondent dawson judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered 1unless otherwise indicated subsequent section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure is not reviewable by any other court and this opinion shall not be treated as precedent for any other case this case arises from a request for relief from joint_and_several_liability under sec_6015 with respect to petitioner’s unpaid joint federal_income_tax liabilities for and respondent initially determined that petitioner was not entitled to relief from joint_and_several_liability under sec_6015 petitioner timely filed a petition seeking review of respondent’s determination in a postpetition and pretrial review of respondent’s initial determination by the austin texas appeals_office reversing the prior review by the memphis tennessee appeals_office it was concluded that petitioner is entitled to relief when the case was called for trial respondent’s counsel stated that petitioner and respondent both agreed that petitioner is entitled to relief however david l bishop intervenor objected and would not consent to signing the decision document thus we must decide on the basis of the testimony and documentary_evidence in this record whether petitioner is entitled to relief under sec_6015 for the years involved background at the time the petition was filed petitioner resided in texas on date petitioner and respondent filed a joint motion pursuant to rule f for intervenor to show cause why the facts and evidence set forth in a proposed stipulation of facts together with attached exhibits should not be accepted as established for the purposes of this case intervenor filed a response to the order to show cause primarily on the ground that he was not solely responsible for the unpaid taxes and that petitioner should pay her share at the trial the court’s order to show cause was made absolute in that the facts and evidence set forth in the proposed stipulation of facts were deemed to be established for the purposes of this case and most of the exhibits were received into evidence and made a part of the record petitioner and intervenor were married in they continued to be married in and they separated in and were divorced on date they had two minor children a daughter and son who were their dependents in and petitioner has a high school education during the years at issue she was employed as a claims processor for a health insurance_company intervenor has a college degree in accounting and during the years at issue worked as an auditor for the texas workforce commission he now performs auditing services as a consultant on an hourly subcontract basis he was previously a revenue_agent who conducted income_tax audits for the internal_revenue_service irs in intervenor was indicted for bribing a public official in and he pled guilty to the charges on date u s district_court judge h f garcia entered the judgment in the criminal case which imposed a special assessment of dollar_figure on each of two counts and a fine of dollar_figure on each count and sentenced intervenor to months of imprisonment in the custody of the u s bureau of prisons he was released from prison in at which time he rejoined his wife and children sometime thereafter he began working as an auditor for the texas workforce commission on date this court entered a decision in the case of bishop v commissioner docket no that for and income_tax deficiencies of dollar_figure and dollar_figure and sec_6662 penalties of dollar_figure and dollar_figure respectively were due from him he has paid the assessed deficiencies penalties and interest in part before and after petitioner and intervenor began living beyond their means purchasing a new home furniture and automobiles and incurring substantial expenses and debts intervenor was a domineering person who controlled their financial matters and prepared their federal_income_tax returns during the years at issue he advised petitioner to decrease her tax withholding by increasing her exemptions he also decreased his own tax withholding those actions resulted in the underpayments of tax for the years through and the failure to make any payments on the unpaid tax_liabilities after they were assessed petitioner did not sign the joint federal_income_tax returns for and intervenor did not disclose or discuss with petitioner the contents of those returns however petitioner gave her forms w-2 wage and tax statement to intervenor for those years and they were attached to the returns intervenor did not file the return for either year until date it was not until late or early that petitioner became aware that intervenor had made no payments on the unpaid taxes for and of dollar_figure and dollar_figure respectively petitioner did sign the joint federal_income_tax return for which reported wages for intervenor and her no forms w-2 were attached to the return the total underpayment_of_tax for that year is dollar_figure petitioner subsequently corrected her withholding and entered into an installment_agreement with the irs to pay the balance of her tax due for it appears that she is presently current in paying her federal_income_tax during in a final review and reversal of respondent’s initial determination appeals officer handrick of the austin office concluded that petitioner should be granted full equitable relief under sec_6015 for and his explanation and analysis contained in an appeals case memorandum and approved by the appeals team manager states in part as follows it appears that the government will be able to show that the petitioner had reason to know that mr bishop was not going to pay the unpaid tax_liabilities therefore it does not appear that the petitioner qualifies under the first opportunity the following are factors that may be relevant to whether the service will grant equitable relief under the second opportunity i marital status whether the requesting spouse is separated whether legally_separated or living apart or divorced from the non-requesting spouse a temporary absence such as an absence due to incarceration illness business vacation military service or education shall not be considered separation for purposes of this revenue_procedure if it can be reasonably expected that the absent spouse will return to a household maintained in anticipation of his or her return see sec_1 b i for the definition of a temporary absence the petitioner is divorced the mac has determined that this factor favors relief and i concur ii economic hardship whether the requesting spouse would suffer economic hardship within the meaning of sec_4 c of this revenue_procedure if the service does not grant relief from the income_tax_liability according to the petitioner her monthly income barely covers monthly expenses the petitioner is raising children and is supposed to receive child_support from mr bishop but has not received anything since in addition it should be noted that when mr bishop was in prison the petitioner was responsible for supporting her two children and incurred a considerable amount of debt which she is currently paying off in fact the taxpayer was making monthly payments in accordance with a chapter bankruptcy that was dismissed on date the mac has determined that the petitioner will not incur an economic hardship if relief is not granted i disagree it appears that the petitioner will incur an economic hardship if relief is not granted therefore this factor does favor relief iii knowledge or reason to know a underpayment cases in the case of an income_tax_liability that was properly reported but not paid whether the requesting spouse did not know and had no reason to know that the non-requesting spouse would not pay the income_tax_liability as previously stated it appears that the taxpayer had reason to know that her ex-husband was not going to pay the liabilities in question therefore this factor weighs against relief iv non-requesting spouse’s legal_obligation whether the non-requesting spouse has a legal_obligation to pay the outstanding income_tax_liability pursuant to a divorce decree or agreement this factor will not weigh in favor of relief if the requesting spouse knew or had reason to know when entering into the divorce decree or agreement that the non-requesting spouse would not pay the income_tax_liability the divorce decree appears to be silent with respect to the tax_liabilities the mac has determined that this factor weighs against relief i disagree where the divorce decree is silent this factor is a neutral factor see connie 120_tc_137 therefore this factor is neutral v significant benefit whether the requesting spouse received significant benefit beyond normal support from the unpaid income_tax_liability or item giving rise to the deficiency see sec_1_6015-2 where there is no significant benefit the tax_court has ruled that this factor is neutral see teresa j fox v commissioner tcmemo_2006_22 the mac has determined that this factor weighs against relief i disagree since the petitioner received no significant benefit this factor is neutral vi compliance with income_tax laws whether the requesting spouse has made a good_faith effort to comply with income_tax laws in the taxable years following the taxable_year or years to which the request for relief relates tax compliance is a factor that the commissioner will consider only against granting relief 122_tc_32 the mac has determined that this factor weighs in favor of relief i disagree based upon the ewing case this factor is neutral factors that if present in a case will weigh in favor of equitable relief but will not weigh against equitable relief if not present in a case include but are not limited to the following abuse whether the non-requesting spouse abused the requesting spouse the presence of abuse is a factor favoring relief a history of abuse by the non- requesting spouse may mitigate a requesting spouse’s knowledge or reason to know the mac has determined that there was no physical abuse however abuse is not limited to physical abuse there can also be verbal and mental abuse according to the petitioner when she asked mr bishop why there wasn’t much income_tax being withheld from her weekly pay he told her not to worry and trust him because he worked for the irs when she persisted mr bishop yelled at her and threatened her the petitioner also discovered that mr bishop was accessing her bank account to pay pornography sites when she confronted him about that mr bishop became very agitated and began yelling at her in addition the taxpayer feared that mr bishop would retaliate against their children it wasn’t until the petitioner discovered that mr bishop was having an affair that she decided to file for a divorce therefore it appears that this factor does favor relief in summation it appears that three factors favor relief one weighs against relief and the rest are neutral therefore since the factors in favor of relief outweigh the one factor against the petitioner is entitled to innocent spouse relief in accordance with sec_6015 respondent’s counsel agrees with appeals officer handrick’s analysis and concedes that petitioner is entitled to full equitable relief under sec_6015 petitioner’s present income reasonable living_expenses and substantial debt create an economic hardship that would make it exceedingly difficult and burdensome for her to pay the unpaid income_tax liabilities for and while petitioner was not physically abused by intervenor she was mentally and emotionally abused by his rage and threats when petitioner was moving out of the family home during their separation intervenor’s threats caused such havoc that she requested police protection and filed a report regarding his conduct toward her their children were concerned and upset about intervenor’s temperamental outbursts and verbal harassment of their mother intervenor has made no efforts to pay the assessed income_tax liabilities for and discussion a predicate to relief under sec_6015 is that a joint income_tax return was filed sec_6015 b a thus if the court should find that petitioner did not file joint returns for and we would be required to deny her claim for sec_6015 relief for those years 119_tc_191 married taxpayers may elect to file a joint federal_income_tax return sec_6013 generally a joint_return must be signed by both spouses sec_1_6013-1 income_tax regs however where both spouses intend to file a joint_return the failure of one spouse to sign the return will not preclude its treatment as a joint_return 56_tc_1 petitioner and intervenor agree that they intended to file joint returns for and and respondent has not challenged their right to do so see acquaviva v commissioner tcmemo_1996_542 in general spouses who file a joint federal_income_tax return are jointly and severally liable for the full amount of the tax_liability shown or required to be shown on the return sec_6013 114_tc_276 however a spouse may seek relief from joint_and_several_liability under sec_6015 if certain requirements are met petitioner seeks equitable relief under sec_6015 sec_6015 provides sec_6015 equitable relief --under procedures prescribed by the secretary if-- taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either and relief is not available to such individual under subsection b or c the secretary may relieve such individual of such liability because petitioner seeks relief from underpayments of tax rather than understatements of tax relief is not available to her under sec_6015 and c see 120_tc_137 on date congress amended sec_6015 to provide that this court has jurisdiction over stand-alone sec_6015 cases tax relief and health care act of publaw_109_432 div c sec_408 c 120_stat_3061 respondent concedes that we have jurisdiction over this case under sec_6015 as amended 2tax relief and health care act of publaw_109_432 div c sec_408 102_stat_3062 provides that the amendments made by sec_408 shall apply with respect to liability for taxes arising or remaining unpaid on or after date sec_6015 now provides sec_6015 petition for review by tax_court -- in general --in the case of an individual against whom a deficiency has been asserted and who elects to have subsection b or c apply or in the case of an individual who requests equitable relief under subsection f -- a in general -- the individual may petition the tax_court and the tax_court shall have jurisdiction to determine the appropriate relief available to the individual under this section emphasis added the commissioner uses guidelines prescribed in revproc_2003_61 2003_2_cb_296 to determine whether a taxpayer qualifies for relief from joint_and_several_liability under sec_6015 a revproc_2003_61 sec dollar_figure before the commissioner will consider a taxpayer’s request for relief under sec_6015 the taxpayer must satisfy the seven threshold conditions listed in revproc_2003_61 sec_4 c b pincite the parties agree that petitioner satisfies each of the conditions b revproc_2003_61 sec dollar_figure in general revproc_2003_61 sec_4 c b pincite provides that equitable relief will ordinarily be granted as to unpaid liabilities if in addition to the seven threshold conditions each of the following elements is satisfied a on the date of the request for relief the requesting spouse is no longer married to or is legally_separated from the nonrequesting spouse or has not been a member of the same household as the nonrequesting spouse at any time during the 12-month_period ending on the date of the request for relief 4rev proc 2003_2_cb_296 supersedes revproc_2000_15 2000_1_cb_447 effective for requests for relief filed on or after date and for requests for relief pending on date for which no preliminary determination_letter has been issued as of that date revproc_2003_61 secs and c b pincite petitioner’s request for relief was filed on date b on the date the requesting spouse signed the joint_return the requesting spouse had no knowledge or reason to know that the nonrequesting spouse would not pay the income_tax_liability the requesting spouse must establish that it was reasonable for the requesting spouse to believe that the nonrequesting spouse would pay the reported income_tax_liability c the requesting spouse will suffer economic hardship if the service does not grant relief petitioner and intervenor were divorced at the time petitioner filed her request for relief respondent has determined that petitioner will suffer economic hardship if relief is not granted and we agree thus the dispute is whether petitioner had knowledge or reason to know that intervenor would not pay the reported tax_liabilities for and knowledge or reason to know this element is satisfied if the requesting spouse did not know or have reason to know when she signed the return that the taxes would not be paid revproc_2003_61 sec_4 b accordingly petitioner must establish that it was reasonable for her to believe that intervenor would pay the reported tax_liabilities although petitioner may not have been aware of the tax_liabilities intervenor reported on the and returns because the returns were not signed by or discussed with her and she did not actually know that there were unpaid taxes until at least late or early we think petitioner should have had reason to believe that those tax_liabilities might exist because of their mounting debts and severe financial situation of course petitioner knew there were unpaid taxes due for because she signed the return for that year and confronted intervenor about the unpaid taxes due for that year as well as for the prior years furthermore she knew about the tax_liabilities when she joined intervenor as a party in a chapter bankruptcy proceeding in date therefore we conclude that petitioner did not satisfy the knowledge or reason to know element of revproc_2003_61 sec_4 and thus does not qualify for equitable relief under that section of the revenue_procedure c revproc_2003_61 sec dollar_figure where the requesting spouse fails to qualify for relief under revproc_2003_61 sec_4 the commissioner may nonetheless grant relief under revproc_2003_61 sec_4 c b pincite revproc_2003_61 sec_4 provides that where the seven threshold conditions have been satisfied and the requesting spouse does not qualify for relief under revproc_2003_61 sec_4 equitable relief may be granted under sec_6015 if taking into account all facts and circumstances it is inequitable to hold the requesting spouse liable revproc_2003_61 sec_4 lists factors that the commissioner will take into account in determining on the facts and circumstances whether to grant full or partial equitable relief under sec_6015 as revproc_2003_61 sec_4 makes clear no single factor is determinative in any particular case all factors are to be considered and weighed appropriately and the list of factors is not intended to be exclusive revproc_2003_61 sec_4 a c b pincite lists the following factors that the commissioner will weigh in determining whether to grant equitable relief i marital status whether the requesting spouse is separated or divorced from the nonrequesting spouse ii economic hardship whether the requesting spouse would suffer economic hardship within the meaning of sec_4 c of this revenue_procedure if the service does not grant relief from the income_tax_liability iii knowledge or reason to know a underpayment cases whether the requesting spouse did not know and had no reason to know that the nonrequesting spouse would not pay the income_tax_liability iv nonrequesting spouse’s legal_obligation whether the nonrequesting spouse has a legal_obligation to pay the outstanding income_tax_liability pursuant to a divorce decree or agreement v significant benefit whether the requesting spouse received significant benefit beyond normal support from the unpaid income_tax_liability vi compliance with income_tax laws whether the requesting spouse has made a good_faith effort to comply with income_tax laws in the taxable years following the taxable_year or years to which the request for relief relates revproc_2003_61 sec_4 b c b pincite lists two positive factors that the commissioner will weigh in favor of granting equitable relief they are i abuse whether the nonrequesting spouse abused the requesting spouse ii mental or physical health whether the requesting spouse was in poor mental or physical health on the date the requesting spouse signed the return or at the time the requesting spouse requested relief before we consider and apply the above factors we will comment on the testimonial credibility of the two key witnesses petitioner and intervenor in many respects their testimony is critical to our disposition of the issue involved herein their testimony boils down essentially to a she said he said situation in kropp v commissioner tcmemo_2000_148 we stated that as a trier of fact it is our duty to listen to the testimony observe the demeanor of the witnesses weigh the evidence and determine what we believe in 58_tc_560 we observed similarly that the process of distilling truth from the testimony of witnesses whose demeanor we observe and whose credibility we evaluate is the daily grist of judicial life we are not required to accept testimony if it is improbable unreasonable or questionable 450_f2d_1239 5th cir affg tcmemo_1970_89 we find that petitioner’s testimony was credible in material respects by contrast we find that intervenor’s testimony was not credible having observed intervenor and evaluated his demeanor as a witness we reject certain aspects of his testimony not merely because we sometimes found it inconsistent vague evasive or misleading but because we simply do not believe it we turn now to weighing the factors in considering whether petitioner qualifies for equitable relief under revproc_2003_ sec_4 marital status petitioner and intervenor separated in and divorced in this factor weighs in favor of granting relief economic hardship as previously found and for the reasons stated we conclude that petitioner has established to our satisfaction that she will suffer economic hardship if she is not granted equitable relief this factor weighs in favor of granting relief knowledge or reason to know for the reasons stated in our analysis of this factor under revproc_2003_61 sec_4 we conclude that petitioner has failed to establish that she did not have reason to know that intervenor would not pay the income_tax liabilities for the years at issue this factor weighs against granting relief nonrequesting spouse’s legal_obligation the divorce decree did not contain a provision as to which spouse had a legal_obligation to pay the outstanding income_tax liabilities for and this factor is neutral significant benefit petitioner did not receive significant benefit beyond normal support from the unpaid income_tax liabilities this factor is neutral compliance with income_tax laws tax compliance is a factor considered by the commissioner only against granting relief respondent does not contend that petitioner did not make a good_faith effort to comply with her federal_income_tax obligations in years subsequent to and respondent does not contend that this factor applies consequently this factor is neutral abuse as previously indicated while petitioner was not physically abused by intervenor respondent determined and we agree that there was mental and emotional abuse sufficient to support relief thus this factor weighs in favor of granting relief conclusion there are three factors that favor granting equitable relief one that weighs against granting it and the remainder that are neutral accordingly after considering all the facts and circumstances we conclude that it would be inequitable to hold petitioner liable for the underpayments of tax for and therefore petitioner is entitled to relief under sec_6015 to reflect the foregoing decision will be entered for petitioner
